DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendments filed on 5/3/2021. Claims 1-9, 11-12, 14-21, 23-29, and 31-33 are pending in the application. Claims 1, 15, and 23 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-12, 14-21, 23-29, 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura et al. (US 2019/0156937 A1, hereinafter Shimomura) in view of Kanada et al. (US 7844089 B2, hereinafter Kanada) and Vining (US 2013/0024208 A1).

claim 1,    Shimomura teaches a method comprising:
accessing user-specified configuration information for configuring a first user interface of a medical management system, wherein the user-specified configuration information comprises one or more keywords previously identified in one or more images in one or more healthcare
determining priority information for one or more unread healthcare studies in the list, according to the user-specified configuration information, based on performing the automated image analysis on a series of images in the one or more unread healthcare studies, wherein the automated image analysis comprises utilizing an image analysis algorithm to perform a textual analysis to locate the one or more keywords in one or more images of the series of images (Fig. 8 at step 802 “processing logic determines whether one or more features in a medical image of a patient meet predefined criteria and optionally other information (e.g., information related to the medical condition), where the predefined criteria is indicative of a medical condition (processing block 802).  In one embodiment, the determination is performed by the AI engine.  In one 
creating the first user interface with the list of healthcare studies with the priority information for the one or more unread healthcare studies, based on the determining (“Once a determination has been made that the features of the medical image meet predetermined criteria, processing logic determines whether an alert notification is to be sent (processing block 803).  In one embodiment, the alert notification is regarding the results of determining whether the one or more features in the medical image meet the predefined criteria…If an alert notification is to be sent, processing logic selects the indicia indicative of the priority level to use for the notification based on an urgency with respect to the medical condition of the patient (processing block 804).  Various indicia may be used to set forth the priority level to the viewer of the notification” paragraph 0058-0059);
displaying the first user interface with the list of healthcare studies with the priority information on a display screen of medical image management system (“if certain criteria are met, processing logic may determine that the medical condition of the patient is grave and based on that an urgent priority level is selected for the alert notification.  In such a case, the urgent priority level may be indicated through the use of a visual indicator (e.g., a particular display icon, red color, etc.)” paragraph 0059, In Fig. 
sending by the medical image management system, independent of the displaying the first user interface, an automated alert, responsive to one or more of the findings from the automated image analysis (“a user may receive and/or an alert notification on a mobile device (e.g., a mobile phone, a tablet (e.g., iPad), a portable computer system, etc.).  In one embodiment, the alert notification is displayed in a chat window.  Thus, in such a case, a medical professional not working at a workstation, yet having their mobile device, can be notified of the urgency that the AI engine has detected via the chat window” paragraph 0049, Fig. 6 display chat window 601).
Shimomura does not appear to expressly teach wherein the user-specified configuration information comprises one or more keywords, wherein the one or more keywords each comprise text; and 
wherein the user-specified configuration information indicates that the automated alert is to be sent in response to a predetermined finding in the results of automated image analysis performed on one or more image of a healthcare study, wherein the
sending comprises sending the automated alert to one or more predetermined healthcare providers responsible for handling a condition associated with the predetermined finding, and wherein the automated alert comprises the one or more keywords.
	Kanada teaches wherein the user-specified configuration information comprises one or more keywords, wherein the one or more keywords each comprise text (“the image interpretation report search key generating unit 15 extracts a keyword 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shimomura to comprise wherein the user-specified configuration information comprises one or more keywords, wherein the one or more keywords each comprise text. One would have been motivated to make such a combination to enable healthcare providers to provide patients with accurate and rapid patient care.
Vining teaches wherein the user-specified configuration information indicates that the automated alert is to be sent in response to a predetermined finding in the results of automated image analysis performed on one or more image of a healthcare study ( “natural language processing may be used to identify and assign anatomy, pathology, and priority features.  For example, a radiologist viewing a CT image of a lung may state that "the image includes a neoplasm in the left lung which requires urgent attention." The natural language processor 606 may identify the key words "lung," "neoplasm," and "urgent," and assign the anatomy, pathology, and priority fields accordingly. Paragraph s 0098-0100, Fig. 20A-B), wherein the sending comprises 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shimomura and Vining to comprise wherein the user-specified configuration information indicates that the automated alert is to be sent in response to a predetermined finding in the results of automated image analysis performed on one or more image of a healthcare study, wherein the sending comprises sending the automated alert to one or more predetermined healthcare providers responsible for handling a condition associated with the predetermined finding, and wherein the automated alert comprises the one or more keywords. One would have been motivated to make such a combination to enable healthcare providers to provide patients with accurate and rapid patient care.

As to dependent claim 2, Shimomura teaches the method defined in claim 1. Shimomura further teaches wherein accessing the user-specified configuration information occurs in response to the medical image management system 

As to dependent claim 3, Shimomura teaches the method defined in claim 1. Shimomura further teaches the method comprising:
receiving a user input indicating selection of a healthcare study on the list; and in response to receiving the user input, opening the healthcare study (“Once a medical professional (e.g., doctor) is notified of the urgency, if that person decides to open the image, in one embodiment, he/she can use the snapshot that is shown on the worklist to directly open to the image slice where the AI engine has detected important finding or features.” Paragraph 0048), and
displaying one or more images from the healthcare study (“FIG. 5 illustrates user interface 500 displaying image slice 501” paragraph 0048). 

As to dependent claim 4,   Shimomura teaches the method defined in claim 1. Shimomura further teaches the method further comprising:
displaying a second user interface on a display screen associated with the medical image management system, the second user interface to receive user inputs specifying a priority level for results of an automated image analysis algorithm (“The user interface logic 941 may include logic for enabling interaction between a user and the display areas being displayed on the screen.” Paragraph 0065; “criteria 110 is provided by one or more individuals (e.g., one or more doctors or other medical 
capturing user input information from at least one user input made while a user engages with user interface elements of the second user interface (“The user interface logic 941 may include logic for enabling interaction between a user and the display areas being displayed on the screen.” Paragraph 0065; “the level of prioritization is defined by setting the criteria or formula that comprises one or more features or elements that the AI engine obtains from reading the medical image” paragraph 0035); and
creating the user-specified configuration information based on the user input information (“the level of prioritization is defined by setting the criteria or formula that comprises one or more features or elements that the AI engine obtains from reading the medical image” paragraph 0035).

As to dependent claim 5, Shimomura teaches the method defined in claim 4. Shimomura further teaches wherein the second user interface is operable to receive user input to set a priority level for findings of automated image analysis algorithms on a per automated image analysis algorithm basis (“the level of prioritization is defined by setting the criteria or formula that comprises one or more features or elements that the AI engine obtains from reading the medical image.  For example, in the case of the 

As to dependent claim 6, Shimomura teaches the method defined in claim 4, Shimomura further teaches wherein the second user interface is responsive to user inputs to set priority of a healthcare study based on one or both of a numerical value and textual findings resulting from applying an image analysis algorithm to one or more images in the healthcare study (“In one embodiment, criteria 110 comprise a formula that uses data from the image features obtained by AI engine 103 from medical image 101, or derived from the image features, to determine if an alert notification is warranted as well as its priority level.  In one embodiment, the formula includes threshold comparisons between data from the image features and predetermined values to determine if an alert notification is warranted and its priority level.  In one embodiment, criteria 110 is provided by one or more individuals (e.g., one or more doctors or other medical professionals)” paragraph 0024; “the one or more features include one or more of anatomical features and abnormalities set forth in the medical image.” Paragraph 0056).

As to dependent claim 7, Shimomura teaches the method defined in claim 6. Shimomura further teaches wherein the numerical value comprises an abnormality score(“In one embodiment, the formula includes threshold comparisons between data from the image features and predetermined values to determine if an alert notification is warranted and its priority level.  In one embodiment, criteria 110 is provided by one or 

As to dependent claim 8, Shimomura teaches the method defined in claim 6. Shimomura further teaches wherein the second user interface allows a user to specify a range for the numerical value associated with a priority level (“the level of prioritization is defined by setting the criteria or formula that comprises one or more features or elements that the AI engine obtains from reading the medical image” paragraph 0035; “the one or more features include one or more of anatomical features and abnormalities set forth in the medical image.” Paragraph 0056).

As to dependent claim 9,    Shimomura teaches the method defined in claim 1, Shimomura further teaches wherein the priority information indicates whether automated image analysis was performed on at least one image in each healthcare study and, if image analysis was performed, one or more of 
findings exist and contain one or more keywords specified via the user interface (“Once a determination has been made that the features of the medical image meet predetermined criteria, processing logic determines whether an alert notification is to be sent (processing block 803).” Paragraph 0058);
 findings exist but do not contain one or more keywords specified via the user interface, 
findings exist but no text is contained in the findings, and


As to dependent claim 11,   Shimomura teaches the method defined in claim 10. Shimomura further teaches wherein the alert comprises a message or chat indication (Fig. 6 alert comprises chat indication).

As to dependent claim 12,   Shimomura teaches the method defined in claim 10. Shimomura further teaches wherein the automated alert includes a link to an image (“graphical user interface element being displayed” paragraph 0046), and further comprising:
receiving a user selection of the link; opening a study containing an image associated with the link; and displaying the image (“by moving a cursor with a computer mouse over a graphical user interface element being displayed, the findings made by the AI engine and/or the snapshot is displayed on the display screen on which the user interface appears” paragraph 0046).

As to dependent claim 14, Shimomura teaches the method defined in claim 1, Shimomura further teaches the method comprising:
creating a snapshot of an image in one of the unread healthcare studies, the image depicting information associated with a finding from applying an automated image analysis algorithm to the image; and exporting the snapshot into a medical report (“User interface 400 also includes findings (or other medical alert information that prompted the alert notification) 402, along with an image slice (e.g., snapshot) 403 

As to dependent claim 31, Shimomura teaches the method of claim 1, Shimomura does not appear to expressly teach wherein the text comprising each of the one or more keywords consists of a word consisting of letters.
Kanada teaches wherein the text comprising each of the one or more keywords consists of a word consisting of letters (Fig. 4(a) Keyword in finding column displays “Phyma in liver” and Phyma in Kidney”).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shimomura to comprise wherein the text comprising each of the one or more keywords consists of a word consisting of letters. One would have been motivated to make such a combination to enable healthcare providers to provide patients with accurate and rapid patient care.

Claim 15-21 and 32 reflects a system claim embodying the limitations of claim 1, 4-9 and 31; therefore the claim is rejected under similar rationale.

Claims 23-29 and 33 reflect a non-transitory computer readable storage media embodying the limitations of claims 1, 4-9 and 31; therefore the claims are rejected under similar rationale.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493.  The examiner can normally be reached on Monday-Friday 9:00 AM-5:00 PM Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171